453 F.2d 748
79 L.R.R.M. (BNA) 2671, 67 Lab.Cas.  P 12,419
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SUNSHINE CONVALESCENT HOSPITAL, INC., Respondent.
No. 71-2061.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.Rehearing Denied March 23, 1972.

Kacl Weiner (argued), Nancy M. Sher man, Eugene G. Goslee, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, for petitioner.
Edward B. Robin (argued), of Robin & Cohen, Los Angeles, Cal., for respondent.
Before CHAMBERS, CARTER and KOELSCH, Circuit Judges.
PER CURIAM:


1
The Board's proposed order will be enforced.  The Board will present a selfsufficient judgment or decree.


2
We find respondent's objections not well taken.